Citation Nr: 1423022	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-11 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office. 

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record.  See Appellant Brief at 4.  However, this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

The Veteran's PTSD is linked to in-service stressors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for PTSD resulting from his service in the Republic of Vietnam.  During his service, the Veteran worked primarily in Special Forces as a medic.  See February 2009 Appellant Statement in Support of Claim.  In documents of record, the Veteran has reported that he was exposed to several significant traumatic events, including mortar and rocket attacks and firefights.  He has further stated that he witnessed death and was exposed to multiple dead bodies and dead body parts.  

Service connection may be granted for a disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the reported in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

More specifically, establishing service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV)), (2) a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the reported in-service stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In this instance, it is clear that the first two elements of establishing service connection for PTSD under 38 C.F.R. § 3.304(f) have been met.  The medical evidence in the record shows that the Veteran has been diagnosed with PTSD by a VA psychiatrist or psychologist, and that this diagnosis conforms to the DSM-IV.  See January 2011 VA Examination Report at 4.  The medical evidence in the record also establishes a link between the Veteran's current symptoms and an in-service stressor because the VA psychologist who examined him found that "[b]ased on the etiology of his illness, it is apparent that the symptoms of PTSD are directly related to the traumatic events that he experienced during his time in the military."  See January 2011 VA Examination Report at 4.  There is no clear and convincing evidence in the record contrary to the VA psychologist's opinion.  See 38 C.F.R. § 3.304(f)(3).  As such, both the first and second elements of service connection for PTSD are met. 

The key issue on appeal, therefore, is whether the third and final element of service connection for PTSD has been met.  In this case, that question essentially turns on whether the Veteran's lay testimony alone is sufficient to establish the occurrence of his reported in-service stressor.  38 C.F.R. § 3.304(f).  

Notably, following the initial unfavorable decision on the Veteran's claim, the regulatory standard governing service connection for PTSD was revised such that, in certain circumstances, a veteran's lay testimony alone may establish the occurrence of the reported in-service stressor, absent clear and convincing evidence to the contrary.  See 38 C.F.R. § 3.304(f)(3).  As is relevant here, a veteran's lay testimony alone may establish the occurrence of the reported in-service stressor if: (1) the reported stressor related to the veteran's "fear of hostile military or terrorist activity," (2) a VA psychiatrist or psychologist confirms that the reported stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the reported stressor, and (3) the reported stressor is consistent with the places, types, and circumstances of the veteran's service.  See 38 C.F.R. § 3.304(f)(3).  For purposes of this section, "fear of hostile military or terrorist activity" means that the veteran: (a) experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and (b) the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

The Board finds that the revised elements of 38 C.F.R. § 3.304(f)(3) are met and the Veteran's lay testimony alone is sufficient to establish the occurrence of his reported in-service stressor.  First, the evidence supports the conclusion that the Veteran's reported stressors relate to his "fear of hostile military or terrorist activity." The Veteran reported that he experienced several mortar and rocket attacks, engaged in several firefights, and witnessed multiple deaths.  The Veteran further reported that experiencing these circumstances caused him to feel intense fear, helplessness and horror.  See January 2011 VA Examination Report at 2, 4.  The Veteran is competent to testify to events and feelings, including the stressors, fear, and horror that he experienced during service, and to describe the harrowing in-service event that he personally lived through.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted).  Moreover, there is nothing in the record that refutes the Veteran's account in this regard and, thus, the Board has no basis to question his credibility.  See Caluza, 7 Vet. App. at 511 (holding that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements).  Accordingly, based on the Veteran's uncontroverted account of what he experienced, the Board finds that the stressors relate to the Veteran's "fear of hostile military or terrorist activity" as that phrase is defined in 38 C.F.R. § 3.304(f)(3).  

Additionally, the second and third criteria for employing the relaxed standard set forth in 38 C.F.R. § 3.304(f)(3) have been met.  As discussed above, the VA psychiatrist who examined the Veteran in January 2011 opined that the stressors described by the Veteran are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to those stressors.  See January 2011 VA Examination Report at 5.  Moreover, personnel records demonstrate that the Veteran's reported stressors are consistent with the places, types, and circumstances of his service in Vietnam as a Special Forces Medic.  Thus, as each of the elements set forth in 38 C.F.R. § 3.304(f)(3) is demonstrated by the record, the Board finds that the Veteran's testimony establishes the occurrence of his reported stressors, and as such, service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for an acquired psychiatric condition to include PTSD, is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


